Citation Nr: 9906537	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-20 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for vitiligo.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
October 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


REMAND

As a result of the veteran's claim for VA benefits, he 
underwent a general medical examination in January 1997.  
Although the examination confirmed the presence of vitiligo, 
bilateral pes planus, and disabilities of both knees, it was, 
in the Board's opinion, not detailed enough for rating 
purposes.  That is, the veteran's knees are classified under 
limitation of motion.  Moreover, the veteran has claimed that 
his they induce pain and discomfort.  Based on the 
instructions given by the US Court of Appeals for Veterans 
Claims, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the RO 
must discuss the effect of pain on the veteran's disability.  
Since this was not accomplished, the claim must be returned 
to the RO for additional development in accordance with 
DeLuca.

Also, the veteran requested service connection for bilateral 
pes planus.  The service medical records show that said 
condition existed prior to the veteran's enlistment into the 
United States Marine Corps.  He has been diagnosed as now 
having the condition.  Therefore, the veteran, in essence, is 
stating that his pre-existing condition (pes planus) was 
aggravated by military service, and he should now receive 
benefits therefor.  After reviewing the evidence which is 
currently of record, the Board is of the opinion that 
additional development of evidence is warranted inasmuch as 
the question of aggravation of a preexisting disorder is a 
medical question and there is no medical evidence of record 
that the veteran's pes planus increased in severity beyond 
its normal progression.  38 C.F.R. § 3.306 (1998).

The veteran has been granted a noncompensable evaluation for 
vitiligo.  This is a chronic pigmentary anomaly of the skin, 
associated with a dominantly inherited predisposition).  See 
Dorland's Illustrated Medical Dictionary 1835 (28th ed. 
1994).  The medical evaluation of this condition is very 
vague and it is the opinion of the Board that additional 
medical information is needed concerning the nature and 
extent of this condition before a final determination is made 
concerning the veteran's claim for an increased evaluation.  
Moreover, the Board believes that an actual clinical 
evaluation by a dermatologist should be accomplished so that 
any decision made will be supported by independent medical 
evidence in the record or through adequate quotation from 
recognized treatises.  See Thurber v. Brown, 5 Vet. App. 119, 
122 (1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 
(1992) (Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 
 
Hence, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an orthopaedic examination of his 
knees; said examination should be 
conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's knees be 
accomplished.]  The RO should request 
that the examining orthopaedist and the 
radiologist render diagnoses of all 
current pathology of the knees found to 
be present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.  The report of 
the orthopaedic examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of the knees.  
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

2.  Thereafter, the veteran should be 
afforded a VA podiatry examination in 
order to determine the nature, extent, 
and etiology of the veteran's bilateral 
pes planus.  All necessary tests and 
studies should be accomplished and the 
clinical findings must be reported in 
detail.  The claims file, including the 
service medical records must be made 
available to the examiner prior to 
evaluation for use in the study of his 
case.  In reviewing the case, the 
examiner should express an opinion as to 
the likelihood that there was a chronic 
worsening of the veteran's pes planus 
during service.  If the examiner finds 
that the veteran did experience a 
worsening of his pes planus during 
service, the examiner should express an 
opinion as to whether any such worsening 
was due to the natural progress of the 
pes planus.  The rationale for the 
opinions reached should be provided.

3.  The veteran should also be scheduled 
for a VA dermatological examination.  The 
purpose of the examination is to 
determine the current nature and degree 
of severity of the veteran's vitiligo.  
The claims folder should be made 
available to the examining physician and 
he/she should indicate that a review of 
the claims folder, including a copy of 
this remand, was accomplished.  All 
findings should be reported in detail.  
Following examination, the examiner 
should comment on the presence 
exfoliation, exudation, itching and 
lesions and, if present, whether such 
symptoms are slight, moderate or 
extensive in degree.

Color photographs should be taken of the 
affected body part and included in the 
claims file.  The photographs should not 
be Polaroid-type photos, but should be 35 
mm, unretouched color photographs that 
are sufficient in detail and quality as 
to permit evaluate of the nature and 
extent of the veteran's disability.  The 
photographs should be made part of the 
claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).
 
Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 




	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



